 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   DEIDRA A. LINTZ,                                No. 2:11-cv-2837-WBS-EFB
10                     Plaintiff,
11          v.                                       ORDER
12   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
13
                       Defendant.
14

15

16          On January 10, 2019, the magistrate judge filed findings and recommendations herein

17   which were served on the parties and which contained notice that any objections to the findings

18   and recommendations were to be filed within fourteen days. No objections were filed.

19          The court has reviewed the applicable legal standards and, good cause appearing,

20   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

21          Accordingly, IT IS ORDERED that:

22          1. The Proposed Findings and Recommendations filed January 10, 2019, are ADOPTED;

23   and

24          2. Plaintiff’s motion for a protective order (ECF No. 33) and motion for a stay (ECF No.

25   37) are denied.

26   Dated: February 7, 2019

27

28
